Order entered September 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01213-CR

                            JESSICA RUIZ ESPINOZA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-83192-2013

                                             ORDER
       The Court GRANTS appellant’s motion for extension of time to file the notice of appeal.

Appellant’s notice of appeal is timely filed for jurisdictional purposes.


                                                       /s/    ADA BROWN
                                                              JUSTICE